ORDER
PER CURIAM.
Defendant, Ryan Smith, appeals from the judgment upon his conviction of burglary in the second degree in violation of Section 569.170, RSMo 2000, for which De*188fendant was sentenced as a prior and persistent offender under Section 558.016, RSMo 2000, to fifteen years’ imprisonment. Defendant argues the trial court abused its discretion (1) in not allowing Defendant to introduce evidence of hearsay statements after the State opened the door, and (2) in overruling Defendant’s objections and allowing an officer to testify that Defendant’s shoes and the impressions those shoes made in a courtroom demonstration matched those prints found at the scene of the crime when he was not disclosed as an expert in violation of Rule 25.03(A)(5).
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).